Citation Nr: 1719772	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-31 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for varicose veins, right lower extremity, evaluated as 40 percent disabling prior to September 1, 2012, 10 percent disabling from September 1, 2012 to February 11, 2013, and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for varicose veins, left lower extremity, evaluated as 40 percent disabling prior to September 1, 2012, 10 percent disabling from September 1, 2012 to February 11, 2013, and 20 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 30, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in pertinent part, denied ratings in excess of 40 percent for varicose veins of the right and left lower extremities, and denied entitlement to TDIU. 

The Veteran filed a notice of disagreement (NOD) with the denial of entitlement to TDIU in March 2010. In September 2010, the Veteran submitted a statement indicating that she underwent a "residuals of varicose vein procedure" in August 2010, and asked that this evidence be considered in connection with her appeal.  As this constituted the submission of new and material evidence within the one year appeal period, the claims remained pending.  38 C.F.R. § 3.156(b) (2010).
 
In a March 2012 rating decision, the RO proposed to reduce the Veteran's 40 percent ratings for her varicose veins of the right and left lower extremities to 10 percent. In a June 2012 rating decision, the RO reduced the Veteran's ratings for varicose veins of the right and left lower extremities to 10 percent effective September 1, 2012. The Veteran submitted a NOD with that determination in August 2012.

In October 2012, the RO issued separate statements of the case with regard to the TDIU claim and the ratings assigned to the varicose veins of the right and left lower extremities. In November 2012, the Veteran submitted separate substantive appeals to the Board of Veterans' Appeals, and requested a Travel Board hearing in each appeal.

In a March 2016 rating decision, the RO granted TDIU and assigned an effective date of October 30, 2012. Additionally, the RO increased the ratings assigned for varicose veins of the right and left lower extremities to 20 percent, and assigned effective dates of February 11, 2013. In a March 13, 2017 Statement of Accredited Representative (VA Form 646), the Veteran's representative disagreed with the effective date assigned to the award of TDIU, as well as the ratings and effective dates assigned for varicose veins of the right and left lower extremities.

On March 20, 2017, the Veteran, through her representative, requested to withdraw her request for a Travel Board hearing. Therefore, the Board deems her request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, in a March 20, 2017 letter, the Veteran, through her representative, expressed her desire to withdraw her appeal regarding the issues of increased ratings for varicose veins of the left and right lower extremities, as well as entitlement to TDIU prior to October 30, 2012.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to increased rating for varicose veins, right lower extremity, evaluated as 40 percent disabling prior to September 1, 2012, 10 percent disabling from September 1, 2012 to February 11, 2013, and 20 percent disabling thereafter have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal regarding the issue of entitlement to increased rating for varicose veins, left lower extremity, evaluated as 40 percent disabling prior to September 1, 2012, 10 percent disabling from September 1, 2012 to February 11, 2013, and 20 percent disabling thereafter have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of an appeal regarding the issue of entitlement to TDIU prior to October 30, 2012 have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative. 38 C.F.R. § 20.204.

In a March 20, 2017 letter and before a final decision was promulgated by the Board, the Veteran withdrew her appeal regarding the issues of increased ratings for varicose veins of the left and right lower extremities, as well as entitlement to TDIU prior to October 30, 2012. Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues. Accordingly, the Board does not have jurisdiction to review the appeals as to increased ratings for varicose veins of the left and right lower extremities, as well as entitlement to TDIU prior to October 30, 2012, warranting dismissal of these matters.

ORDER

The appeal of entitlement to increased rating for varicose veins, right lower extremity, evaluated as 40 percent disabling prior to September 1, 2012, 10 percent disabling from September 1, 2012 to February 11, 2013, and 20 percent disabling thereafter, having been withdrawn, is dismissed.

The appeal of entitlement to increased rating for varicose veins, left lower extremity, evaluated as 40 percent disabling prior to September 1, 2012, 10 percent disabling from September 1, 2012 to February 11, 2013, and 20 percent disabling thereafter, having been withdrawn, is dismissed.

The appeal of entitlement to TDIU prior to October 30, 2012, having been withdrawn, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


